    Case: 19-60835    Document: 00515227746         Page: 1   Date Filed: 12/09/2019




                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130

                            December 09, 2019


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

      No. 19-60835      In re: Thomas Taylor
                        USDC No. 1:19-CV-172


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Rebecca L. Leto, Deputy Clerk
                                  504-310-7703

cc w/encl:
     Mr. Thomas Taylor
    Case: 19-60835    Document: 00515227747     Page: 1   Date Filed: 12/09/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 19-60835


In re: THOMAS TAYLOR,                                 A True Copy
                                                      Certified order issued Dec 09, 2019
                                           Movant
                                                      Clerk, U.S. Court of Appeals, Fifth Circuit

                       Motion for an order authorizing
                   the United States District Court for the
                 Northern District of Mississippi to consider
                  a successive 28 U.S.C. § 2254 application


Before JONES, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:
      Thomas Taylor, Mississippi prisoner # 41189, has applied for leave to file
a second or successive 28 U.S.C. § 2254 application challenging his aggravated
rape conviction and life sentence. He wishes to assert claims related to an
allegedly forged indictment, DNA testing, and the trial court’s competency
determination.
      To obtain authorization, Taylor must make a prima facie showing either
(1) that his claims rely on “a new rule of constitutional law, made retroactive
to cases on collateral review by the Supreme Court, that was previously
unavailable,” or (2) that the factual predicate for his claims “could not have
been discovered previously through the exercise of due diligence,” and “the
facts underlying the claim, if proven and viewed in light of the evidence as a
whole, would be sufficient to establish by clear and convincing evidence that,
but for constitutional error, no reasonable factfinder would have found the
    Case: 19-60835     Document: 00515227747      Page: 2   Date Filed: 12/09/2019


                                  No. 19-60835

applicant guilty of the underlying offense.” 28 U.S.C. § 2244(b)(2), (b)(3)(A),
(C). In addition, this court will not authorize the filing of a successive § 2254
application asserting claims that were presented in a prior application. See
§ 2244(b)(1), (b)(3)(C); In re Young, 789 F.3d 518, 525 (5th Cir. 2015).
      Taylor previously presented his proposed claim related to the allegedly
forged indictment, and he may not relitigate that claim in a successive
application. See § 2244(b)(1); In re Young, 789 F.3d at 525. With respect to
the remaining claims, Taylor fails to make the requisite showing under
§ 2244(b)(2)(A) or (B). Accordingly, IT IS ORDERED that Taylor’s motion for
authorization is DENIED.
      This is Taylor’s second unsuccessful motion for authorization to file a
successive § 2254 application with respect to his claims based on the allegedly
forged indictment and DNA testing. Taylor is WARNED that the continued
filing of frivolous, repetitive, or otherwise abusive attempts to challenge his
conviction and sentence may result in the imposition of sanctions, including
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction.




                                        2
